DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 5 is objected to because of informalities. Please remove the words “if” and “then” from the claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Macris et al. (U.S. Patent No. 7,554,190).
Regarding to claim 1, Macris teaches a microelectronic package comprising:
a substrate (Fig. 1B, Fig. 4C, element 110);
a die coupled to the substrate at a first face of the die (Fig. 1B, Fig. 4C, element 108, the first face of die 108 is the active face, which is its bottom face in the figure);
a backside metallization (BSM) layer on a second face of the die, wherein the second face is opposite the first face (Fig. 1B, element 122, column 4, line 2; Fig. 4C, element 144; column 6, line 34, layer 122 or layer 144 is metallic layer attached to the backside of the die); and
a solder thermal interface material (STIM) coupled with the BSM layer (Fig. 1B, element 120, column 4, line 1; Fig. 14, element 142; column 6, line 29, layer 120 or layer 142 is metallic layer, metal is thermal conductive material. The layer is an interface between the heat exchanger and the die);
wherein the BSM layer includes a feature that is:
bleed over of the BSM layer beyond a periphery of the die (Fig. 1B); or
a portion of the second face of the die at a periphery of the die that does not include the BSM layer (Fig. 4C).
Regarding to claim 2, Macris teaches the STIM includes indium (column 1, line 62).
Regarding to claim 4, Macris teaches a thermal solution coupled with the STIM such that the STIM is between the die and the thermal solution; and wherein the STIM is to facilitate transfer of thermal energy from the die to the thermal solution (column 4, lines 22-25).
Claims 6-8 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Su et al. (U.S. Patent No. 9,793,239).
Regarding to claim 6, Su teaches a microelectronic package comprising:
a die with a face (Figs. 14-15, element 25; column 7, line 38); and
a backside metallization (BSM) layer positioned on the face of the die (Figs. 14-15, element 110; column 7, line 28); and
wherein the BSM layer includes a feature that indicates that the BSM layer was formed on the face of the die by a masked deposition technique (Figs. 12-14, column 7, lines 11-17, mask 180 is used for forming the BSM 110).
Regarding to claim 7, Su teaches the feature includes a portion of the face around a periphery of the face that does not include the BSM layer (Figs. 14-15, portion of the face around a periphery of the face that does not include the BSM layer 110).
Regarding to claim 8, Su teaches the feature includes a portion of the BSM layer on a support to which the die is coupled (Fig. 15, Fig. 21, element 217).
Regarding to claim 10, Su teaches the BSM layer is coupled with a solder thermal interface material (STIM) that includes indium (column 4, lines 52-56).
Regarding to claim 11, Su teaches the BSM layer includes gold, silver, or nickel (column 4, lines 44-46).
Regarding to claim 12, Su teaches the die is a first die, and wherein the microelectronic package further comprises a second die with a BSM layer positioned on a face of the second die, and wherein the BSM layer on the face of the second die is absent the feature that indicates that the BSM layer was formed on the face of the second die by a masked deposition technique (Fig. 15, the die 25’ is a first die, the microelectronic package further comprises a second die 30’ with BSM layer 115 positioned on a face of the second die 30, the BSM layer on the face of the second die 30 is absent the feature that indicates that the BSM layer was formed on the face of the second die by a masked deposition technique).
Claims 1 and 3-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tomita et al. (U.S. Patent No. 7,915,081).
Regarding to claim 1, Tomita teaches a microelectronic package comprising:
a substrate (Fig. 3A, element 210);
a die coupled to the substrate at a first face of the die (Fig. 3A, element 220);
a backside metallization (BSM) layer on a second face of the die, wherein the second face is opposite the first face (Fig. 3A, element 320); and
a solder thermal interface material (STIM) coupled with the BSM layer (Fig. 3A, element 240; column 5, lines 7-11);
wherein the BSM layer includes a feature that is:
bleed over of the BSM layer beyond a periphery of the die (Fig. 3A, bleed over of the BSM layer 320 beyond a periphery of the die 220); or
a portion of the second face of the die at a periphery of the die that does not include the BSM layer (Fig. 3A, portion of the second face of the die 220 at a periphery of the die that does not include the BSM layer 320).
Regarding to claim 3, Tomita teaches the BSM layer includes gold, silver, or nickel (column 3, lines 39-40).
Regarding to claim 4, Tomita teaches a thermal solution coupled with the STIM such that the STIM is between the die and the thermal solution; and wherein the STIM is to facilitate transfer of thermal energy from the die to the thermal solution (column 5, lines 10-12).
Regarding to claim 5, Tomita teaches the BSM layer bleeds over beyond the periphery of the die, a portion of the BSM layer is present on a fillet of an underfill material that is used to underfill a space between the die and the substrate (Fig. 3A, the BSM layer 320 bleeds over beyond the periphery of the die 220, a portion of the BSM layer is present on a fillet of underfill material 315 that is used to underfill a space between the die and the substrate).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Su et al. (U.S. Patent No. 9,793,239), as applied to claim 6 above, in view of Tomita et al. (U.S. Patent No. 7,915,081).
Regarding to claim 9, Su does not disclose a portion of the BSM layer on a fillet that is physically coupled with the die. Tomita teaches a portion of the BSM layer on a fillet that is physically coupled with the die (Fig. 3A, a portion of the BSM layer 320 on a fillet 315 that is physically coupled with the die 220). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Su in view of Tomita to configure a portion of the BSM layer on a fillet that is physically coupled with the die in order increase thermal dissipation.
Claims 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Su et al. (U.S. Patent No. 9,793,239) in view of Lu et al. (U.S. Patent No. 7,476,568).
Regarding to claim 13, Su teaches a method of forming a microelectronic package, the method comprising:
identifying a die with a face (Fig. 12, column 7, lines 5-6, die 25 is identified to be a die that needs BSM);
positioning a mask such that the face of the die is at least partially exposed through an opening in the mask (Fig. 12, column 7, lines 16-17, mask 180 is positioned such that the face of the die is at exposed through an opening in the mask); and
depositing a backside metallization (BSM) material on the face of the die through the opening (Fig. 13, column 7, lines 23-26, backside metallization (BSM) material 110 is deposited on the face of the die through the opening).
Su does not disclose the die is singulated die. 
Lu teaches a die is singulated die (Fig. 2D). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Su in view of Lu to configure singulated dies before installing a heat spreader in order to increase thermal dissipation.
Regarding to claim 14, Su teaches the BSM layer includes gold, silver, or nickel (column 4, lines 44-46).
Regarding to claim 15, Su teaches positioning a solder thermal interface material (STIM) on the BSM master (column 4, lines 52-56).
Regarding to claim 16, Su teaches coupling a thermal solution to the STIM such that the die is thermally coupled with the thermal solution by the STIM (column 4, lines 50-60, solder wettable).
Regarding to claim 17, Su as modified discloses the die is a first die and the opening is a first opening, and wherein the method further comprises:
identifying a second die with a face (Fig. 12, column 7, lines 5-6, die 35 is identified to be a die that needs BSM);
positioning the mask such that the face of the second die is at least partially exposed through the second opening (Fig. 12, column 7, lines 16-17, mask 180 is positioned such that the face of die 35 is at exposed through an opening in the mask); and
depositing the BSM material on the face of the second die through the second opening (Fig. 13, column 7, lines 23-26, backside metallization (BSM) material is deposited on the face of die 35 through the opening).
As being modified, the dies are singulated dies.
Regarding to claim 18, Su as modified discloses the depositing the BSM material on the face of the second singulated die is performed concurrently with the depositing of the BSM material on the face of the first singulated die (Fig. 13). As being modified, the dies are singulated dies.
Regarding to claim 19, Su as modified discloses the face of the singulated die is fully exposed in the opening (Fig. 13). As being modified, the dies are singulated dies.
Regarding to claim 20, Su as modified discloses the face of the singulated die is partially covered by the mask when the mask is positioned such that the face of the singulated die is at least partially exposed through the opening (Fig. 13). As being modified, the dies are singulated dies.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467. The examiner can normally be reached M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HARVEY O MINSUN can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU A VU/Primary Examiner, Art Unit 2828